Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Rasheed et al. (US 20180053021 A1) discloses that semantic context may be created by converting information to a three dimensional representation of that information, converting information to a variation of that information that compensates for undulations (and the like) on a physical object and/or its environment, converting information to a variation of that information that imparts additional meaning within the context of a physical object and/or its environment. Semantic context may also be dependent on display type in which the graphic output is displayed.
Donalek et al. (US 20190347837 A1) discloses obtaining data including a set of records, where each record has at least three data dimensions, generate at least one mapping from the at least three data dimensions to a set of visualization dimensions, where the mapping includes, a set of visualization parameters describing visualization dimension values assigned to records in the set of records, and individual visualization dimension values are assigned to a given record from the set of records based upon a value of the data dimension mapped to the associated visualization dimension for the given record, generate a 3D mesh object, where the 3D mesh object includes, a list of vertices including location information describing a set of vertices, where each vertex represents at least one record, and a list of indices including visualization information on 
Korkin et al. (US 20190394103 A1) discloses visualization of network data as a three- dimensional (3D) hierarchical data structure in a mixed reality environment. In one arrangement, a mixed reality device is configured to allow a user to visualize and manipulate static or dynamically-changing network data as a 3D structure as part of a mixed reality image. For example, the mixed reality device is configured to map the physical environment of the user's surroundings and bind it to an artificial holographic coordinate system. With such binding, the mixed reality device can visually represent all nodes (i.e., objects) with or without edges (i.e., interconnections) associated with the network data. By projecting the hierarchical data structure as a 3D structure as part of a mixed reality image, the mixed reality device provides the user with an intuitive way to interact and understand the data. 
However, the closest prior art of record, does not disclose “evaluating, by the at least one processor, one or more visual representations for rendering the selected data based on the one or more data points and the one or more data types using a mapping table generated based on a predetermined set of mapping criteria; and visualizing, by the at least one processor, the selected data based on the one or more visual representations via a display device based on an identification of a type of the display device using a data rendering technique." (in combination with the other claimed limitations and/or features), as claimed in independent claim 1. 

Independent claims 14 and 27 are citing the same or similar subject matter and are also allowed.
Dependent claims 15-26 are allowable as they depend from an allowable base independent claim 7.
Dependent claim 28 is allowable as it depends from an allowable base independent claim 27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/THOMAS J LETT/            Primary Examiner, Art Unit 2677